Citation Nr: 0930415	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  00-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for impaired 
vision.  

2.  Entitlement to service connection for impaired vision.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for degenerative 
arthritis of the hips.  

5.  Entitlement to service connection for degenerative 
arthritis of the spine.  

6.  Entitlement to service connection for degenerative 
arthritis of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
June 2004 and May 2006.

In May 2006, the Board reopened the issues of entitlement to 
service connection for PTSD, degenerative arthritis of the 
hips, degenerative arthritis of the spine, and degenerative 
arthritis of the knees and remanded the matters for 
additional development to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The issue of entitlement to 
a rating in excess of 10 percent for hemorrhoids was denied.  
The issue of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for 
impaired vision was remanded for consideration of evidence 
added to the record subsequent to the RO's issuance of a 
statement of the case in August 2003.

In an April 2009 statement the AMC reported that their 
research failed to find that the issue of whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for impaired vision was on 
appeal.  It was noted that they found no notice of 
disagreement from a July 2005 rating decision and that a 
January 2006 VA Form 646 did not include the issue as an 
issue on appeal.  The issue was not included in an April 2009 
supplemental statement of the case and the action requested 
in the May 2006 remand as to this matter was not completed. 

Although the AMC asserted a vision impairment issue was not 
perfected on appeal, the Board notes that the RO denied 
reopening the specific issue of entitlement to service 
connection for impaired vision in an April 2003 rating 
decision, the Veteran submitted a notice of disagreement from 
that decision in July 2003, a statement of the case was 
issued in August 2003, and the appeal was perfected by a VA 
Form 9 received by the RO on August 7, 2003.  This matter 
arose from correspondence the RO received on December 9, 
2002, that was accepted as a request to reopen the claim.  It 
was also remanded by the Board for additional development in 
June 2004. The issue was originally denied in a June 1997 
rating decision on a direct service connection basis that 
subsequently became final.  An October 1998 rating decision 
denied reopening of the claim.

It is significant to note that the RO has established 
entitlement to glaucoma as secondary to a service-connected 
type II diabetes mellitus disability in a May 2004 rating 
decision and assigned an effective date from January 12, 
2004.  The Veteran was notified of that determination by 
correspondence dated May 25, 2004; however, there is no 
indication he was notified that the decision was considered 
to have resolved his appeal as to the vision impairment issue 
nor is there any indication that he wished to withdraw his 
appeal as to the issue of direct service connection.  Nor is 
the Board demonstrated to have considered the matter on 
appeal to have been resolved in its June 2004 remand.  In a 
June 2009 statement the Veteran's service representative 
asserted, among other things, that the appeal should continue 
for the purpose of establishing an earlier effective date for 
glaucoma.

While VA regulations prohibiting the pyramiding of ratings 
under 38 C.F.R. § 4.14 (2008) may, at this time, preclude the 
assignment of an additional rating for impaired vision, the 
Board finds the AMC statement that there is no issue on 
appeal to be erroneous.  The May 2004 rating decision which 
established secondary service connection for glaucoma did not 
resolve matters related to any earlier or other causes for 
impaired vision possibly related to service on a direct 
service connection determination basis.  The issue of whether 
new and material evidence was received to reopen the broader 
issue of entitlement to service connection for impaired 
vision, in fact, remains for appellate review.  In light of 
the evidence submitted as to this issue and to avoid any 
further delay the Board finds the issue as to reopening the 
claim may be addressed based upon the present record.  But 
see generally 38 C.F.R. § 20.1304 (2008).  

The issues of entitlement to service connection for impaired 
vision, PTSD, and degenerative arthritis of the hips, spine, 
and knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  An October 1998 rating decision denied reopening a claim 
for entitlement to service connection for impaired vision; 
the Veteran was notified but did not appeal.

3.  Evidence added to the record since the October 1998 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for impaired vision is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in February 2003, June 2004, May 
2005, and June 2006.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 RO letter.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the correspondence provided.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1998 rating decision the RO denied entitlement 
to service connection for impaired vision.  The evidence of 
record at that time included service treatment records, VA 
treatment and examination reports, private medical records, 
and the Veteran's statements in support of the claim.  
Service treatment records include report of eye and vision 
problems.  The RO in its June 1997 rating decision noted 
service treatment records revealed high myopia at the time of 
enlistment, normal visual acuity progression during service, 
and treatment for a wood sliver to the eyelid in 
February 1963 without injury to the eye.  Service connection 
was denied because the RO found myopia was not a disability 
for VA compensation purposes.  The Veteran did not appeal the 
June 1997 or October 1998 determinations and those decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

The evidence added to the record since October 1998 includes 
VA treatment and examination reports, private medical 
records, and the Veteran's statements in support of the 
claim.  A May 2004 VA eye examination report noted the claims 
file was not available for review, but provided diagnoses of 
high myopia with astigmatism, bilateral central macula scars 
likely secondary to subretinal neovascular membranes and most 
likely related to high myopia, bilateral primary open-angle 
glaucoma, and bilateral early nuclear sclerotic cataracts.  A 
May 2005 VA eye examination report, also conducted without 
review of the claims file, provided diagnoses of bilateral 
myopic macular degeneration, diabetes mellitus with bilateral 
mild non-proliferative diabetic retinopathy, and bilateral 
glaucoma.  VA eye examination in June 2005, which included a 
claims file review, revealed diagnoses of myopic macular 
degeneration of right greater than left, probable bilateral 
glaucoma, no evidence of diabetic retinopathy, severe 
bilateral myopia, and legal blindness in the right eye.  The 
examiner stated the Veteran's low vision status was mainly 
attributable to his myopic macular degeneration and that the 
impact of his probable glaucoma on his vision was mild in 
comparison to the impact from the macular disease.

Based upon a comprehensive review, the Board finds the 
evidence as to the claim for impaired vision is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.  The 
evidence added to the record includes diagnoses of 
significantly impaired vision which are not clearly 
congenital or developmental disorders.  The credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus, 3 Vet. App. at 513.  
Therefore, the claim must be reopened.  The issue of 
entitlement to service connection on the merits is addressed 
in the remand section of this decision.




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for impaired vision; to 
this extent the appeal is allowed.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in February 2003, May 2005, June 2004, and June 2006.  He was 
also notified that the VCAA applied to all elements of a 
claim in June 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Based upon a review of the evidence of record, the Board 
finds that additional development is required as to all of 
the service connection issues on appeal.  The issue, to some 
extent, remains as to whether the Veteran's impaired vision 
other than due to the secondarily service-connected glaucoma 
disability was incurred or aggravated by active service.  The 
Board further finds that efforts are required to attempt to 
verify the Veteran's claimed stressor as to having 
experienced an enemy attack in January or February 1967 in 
Pleiku, Vietnam.  Although the AMC notified the Veteran, in 
essence, that his statements were too general to be re-
submitted for verification, the Board finds the record is 
clear that during this period he was serving in Vietnam (HHC 
3rd Bde. TF 25th Inf. Div. as shown in his report of 
assignments) and he specifically stated he was assigned to 
the "BGHQ" in Pleiku.  The Board finds this reported event 
is also described with sufficient specificity and involves 
activities of a nature that may be verifiable to some extent 
by the service department.  

The Court, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
has held that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with) and 
personal participation in rocket attacks while stationed in 
Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(holding that "corroboration of every detail [of a claimed 
stressor] including the appellant's personal participation" 
is not required; rather an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure).

The Board also notes that VA records show that at some point, 
prior to the claims file being reviewed by a VA PTSD examiner 
in June 2007, records of another person were included in the 
Veteran's claims file.  The Veteran's service representative 
asserts that this fact was not identified by the VA spine and 
joints examiner in June2007 and, in essence, may have 
improperly influenced the examiner's opinion.  Although the 
records have been removed from the record and it is unclear 
what impact they may have had in the examiner's opinions, the 
Board finds the provided report includes statements 
inconsistent with the present record which require 
clarification.  Specifically, the examiner stated there was 
no medical evidence of bilateral degenerative joint disease 
of the knees for at least 25 years after service, that there 
was no evidence of continued lower back disorder complaint 
after service, and that there was no evidence of rheumatoid 
arthritis.  The Board notes, however, that a VA orthopedic 
examination approximately three years after service in 
February 1980 included diagnoses of mild osteoarthritis of 
the knees, spondyloarthrosis, and chronic lower back pain 
syndrome.  A December 1997 Social Security Administration 
(SSA) report also noted a primary diagnosis of "Rheumatoid 
Arthritis and Other Inflammatory Polyarthropathies" and a 
November 1995 private medical report associated with the SSA 
record noted the Veteran had progressive arthritis in the 
right knee.  Therefore, further development is required for 
adequate determinations.  

Accordingly, the case is REMANDED for the following action:

1.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify the Veteran's claimed 
stressor event as to having experienced 
an enemy attack in January or 
February 1967 in Pleiku, Vietnam.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

2.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to which 
specific stressor events, if any, have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  
The Veteran should be notified of these 
determinations and afforded the 
opportunity to respond  

3.  The Veteran should be scheduled for a 
VA examination by an ophthalmologist or 
other appropriate medical specialist for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
any vision impairment, unrelated to his 
service-connected glaucoma, as a result 
of active service.  The examination 
should be performed in accordance with 
the guidelines established in VA's 
worksheets for vision examinations.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should also be scheduled 
for an additional VA orthopedic 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has 
arthritis to the spine, hips, or knees 
(either rheumatoid or degenerative) that 
was either incurred in or aggravated by 
service.  The examination should be 
performed in accordance with the 
guidelines established in VA's worksheets 
for orthopedic examinations.  It should 
be noted that service medical records 
include orthopedic complaints, that a 
February 1976 separation examination 
provided a diagnosis of degenerative 
arthritis of the knees and spine 
(apparently without X-ray examination), 
and that a VA orthopedic examination in 
February 1980 included diagnoses of mild 
osteoarthritis of the knees, 
spondyloarthrosis, and chronic lower back 
pain syndrome.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


